Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 05-1241

                 XIU LI YUAN a/k/a YONG XIU LIN,

                               Petitioner,

                                     v.

               ALBERTO GONZALES, Attorney General

                               Respondent.


              ON PETITION FOR REVIEW OF AN ORDER OF

                THE BOARD OF IMMIGRATION APPEALS



                                  Before

                     Torruella, Circuit Judge,

                 Campbell, Senior Circuit Judge,

                    and Howard, Circuit Judge.



     Haian Lin for petitioner.
     Michael J. Sullivan, United States Attorney and Anita
Johnson, Assistant United States Attorney on brief for
respondent.



                          November 23, 2005
          Per curiam.     Petitioner Xiu Li Yuan, a citizen of the

People's Republic of China, unlawfully entered the United States on

July 7, 2000 and applied for asylum, withholding of removal, and

protection under the Convention Against Torture.          Yuan sought

relief on the ground that the Chinese government forced her to have

an abortion.    See 8 U.S.C. § 1101(a)(42)(A).   An Immigration Judge

(IJ) denied Yuan's relief requests, and the Board of Immigration

Appeals (BIA) affirmed.    Yuan has timely petitioned this court for

review of the final agency decision.     We deny the petition.

           At her removal hearing, Yuan testified as follows.     She

resided in Fujian Province of China, and, in December 1994,

married Xin Ren Chen.     The couple registered their marriage in

August 1995.     At that time, Yuan was visibly pregnant.         The

government official with whom they registered told Yuan that she

was pregnant "early" and, therefore, assessed a substantial fine.

In July 1995, "the local commune" damaged the couple's house

because they had not paid the fine.    Five or six people came to the

house and told Yuan to pay, before damaging the doors and windows

with hammers.   Chen was not at home when the damage occurred.   Yuan

described the house as facing a roadway.

          After Yuan's son was born, the government forced Yuan to

have an intrauterine device (IUD) inserted.      But the IUD fell out,

and she became pregnant with the couple's second child.      When the

government discovered this pregnancy, it immediately forced Yuan to


                                 -2-
have an abortion.     Yuan's son was at her mother's house when the

abortion occurred, and Chen was at work.      After the abortion, Yuan

called Chen, and he met her at her mother's house that afternoon.

Several days later, the government forced Yuan to have another IUD

inserted.     Yuan   substantiated   her   testimony   with   documentary

submissions, including a certificate of abortion dated March 1998

and a picture purporting to show the damage to the house.

            Chen also testified at the removal hearing.        Concerning

the damage to the house, Chen stated that the government imposed

the fine in January 1996 because of the early birth of their son.

The local authorities came to inform him of the fine and gave him

several days to pay.     When he failed to do so, a "cadre" smashed

the windows and doors of his house.        He said he was at home when

the attack occurred.    In describing the house, Chen explained that

it had open space in front and abutted other inhabited homes in the

rear.

            Regarding the abortion, Chen testified that, on the date

it was performed, he was hiding in another village.           Yuan called

him from the hospital to tell him about the procedure.           At that

time, their son was staying with his aunt.      Chen met Yuan at their

home the following day and stayed with her for several days before

leaving.

            At the conclusion of the removal hearing, the IJ rejected

Yuan's petitions for relief on the ground that her testimony was


                                 -3-
not credible. The BIA affirmed on this basis.             Because the BIA

adopted the IJ's reasoning, we review the IJ's decision directly.

Albathani v. INS, 318 F.3d 365, 373 (1st Cir. 2003).

            Yuan challenges the IJ's adverse credibility finding

which was sufficient to warrant the denial of all forms of relief

that Yuan sought. We recently discussed the principles guiding our

review of challenges of this type:

            [M]any asylum claims . . . depend on whether
            the statements made by an alien in support of
            the asylum application are accepted as
            credible. When the agency's final decision
            rests on the ground that the alien was not
            credible,   then,   we    see   whether   the
            determination    of     non-credibility    is
            conclusive of [her] claim.    If the adverse
            credibility determination is supported by
            substantial evidence -- that is, if we cannot
            say a finding that the alien is credible is
            compelled -- then the decision must be
            affirmed.    There may be times when, in
            performing our judicial review function, we
            are impaired because the agency does not
            explain the adverse credibility finding.
            That situation does not arise when the IJ
            gives specific reasons for the determination,
            which are in turn supported by substantial
            evidence.

Chen v. Gonzales, 418 F.3d 110, 113 (1st Cir. 2005) (citations

omitted).

            To   support    the   adverse   credibility   finding,     the   IJ

identified   material      inconsistencies    between   Yuan's   and   Chen's

testimony.    Yuan and Chen provided divergent accounts of the time

of day that the abortion took place, Chen's and their son's

location on that day, and the place and time that they met

                                     -4-
thereafter. Yuan and Chen also provided inconsistent stories about

the alleged damage to their house. They provided conflicting dates

of when the fine was imposed and when the "cadre" came to damage

the house.   They also disagreed on whether Chen was at the house

when the damage occurred.1

          The IJ also found that much of the key documentary

evidence was suspect.    The IJ declined to credit the purported

picture of the damaged house because the building in the picture

differed materially from Chen's description.   The IJ also declined

to credit Yuan's purported abortion certificate because a State

Department Report has stated that the Chinese government does not

typically issue such certificates for forced abortions, and that

such certificates are often forged by asylum applicants.   See Qin

v. Gonzales, 360 F.3d 302, 307 (1st Cir. 2003) (approving the BIA's

reliance on State Department Report to discredit purported forced-

abortion certificate).

          The IJ made several findings, all supported by the

record, that contributed to the overall conclusion that Yuan's

testimony was not credible.   The agency record is not so one-sided




     1
      These inconsistencies pertain to the two incidents that most
strongly supported Yuan's asylum claim. This case is therefore
distinguishable from Ren v. Ashcroft, No. 04-1702, 2005 WL 1950805,
at *4 (1st Cir. Aug. 16, 2005), in which we rejected the BIA's
adverse credibility finding where the identified inconsistencies
concerned the witnesses' interpretation of peripheral events which
did not go "to the heart of the asylum claim."

                                -5-
that   the   IJ   was   compelled   to   reach   the   opposite   conclusion

regarding Yuan's credibility.

             The petition for review is denied.




                                     -6-